DETAILED ACTION

This action is in response to the amendment filed on 6/1/22.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-4 and 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over McGuire, JR. ‘167 (U.S. Patent Application Publication 2010/0059167) in view of Hazan (U.S. Patent Application Publication 2009/0111938) and optionally further McGuire, JR. et al. ‘261 (U.S. Patent Application Publication 2011/0241261).
McGuire, JR. ‘167 discloses a method for painting an article including applying a polymeric paint film to at least a portion of a surface of an article in a manner to facilitate subsequently separating the polymeric paint film therefrom (Paragraphs 0020, 0023, and 0069), the method comprising steps of: adhering the polymeric paint film or laminate comprising the polymeric paint film to at least the portion of the surface of the article; wherein the surface of the article comprises a fiber-based composite material surface (Paragraphs 0020 and 0021).
As to the limitations in claim 1 of “providing a polymerizable composition in one or multiple parts” and “initiating polymerization of the polymerizable composition to form a polymerizing composition; prior to completion of polymerization of the polymerizable composition, applying the polymerizable composition to at least one of the portion of the surface of the article or at least a portion of a major surface of the polymeric film or laminate comprising the polymeric film to be contacted with the portion of the surface of the article; sufficiently polymerizing the polymerizing composition to form a sufficiently polymerized interlayer for adherence of the polymeric film or the laminate comprising the polymeric film to at least the portion of the surface of the article”, McGuire, JR. ‘167 does not expressly teach a polymerized interlayer.  McGuire, JR. ‘167 does not teach away from a polymerized interlayer.  It is known in the same art of painting a fiber-based composite material surface of an article the surface is first sealed and primed to cover imperfections and provide a smooth and even finish/surface having excellent barrier properties, exhibits low paint defects, excellent chip and crack resistance, and excellent adhesion by providing a polymerizable composition in one or multiple parts (Paragraph 0088), initiating polymerization of the polymerizable composition to form a polymerizing composition (Paragraph 0088 and “When it is taken out of the container and exposed to moisture in the atmosphere, it begins to cure from the surface.” considered initiating polymerization of the polymerizable composition and including as set forth in paragraph 0067 of the instant specification “As used herein, the term “polymerize” encompasses what is sometimes referred to by those of ordinary skill in the art as “cure”, “curing”, and the like. Those terms may be used interchangeably herein and by those of ordinary skill in the art.” and including initiating polymerization of monomer(s) to form a silane oligomer as in paragraph 0025 of the polymerizable composition wherein the polymerizable composition further comprises polymerizable non-silane containing monomer(s) as in paragraphs 0031 and 0033 used for the purpose of achieving the desired properties such as hardness/flexibility and adhesion thereby to form a polymerizing composition), prior to completion of polymerization of the polymerizable composition, applying the polymerizable composition to a portion of the surface of the article, and sufficiently polymerizing the polymerizing composition (Paragraph 0092 and “Upon curing of the coating composition of the present invention, the coating has excellent barrier properties and exhibits low paint defects…” considered sufficiently polymerizing the polymerizing composition and including polymerizing consistent with that as set forth in paragraph 0067 of the instant specification and curing/crosslinking/hardening of the polymerizing composition considered sufficiently polymerizing the polymerizable monomer(s) of the polymerizing composition to achieve the desired properties such as hardness/flexibility and adhesion) and applying paint layers to the composition to form a sufficiently polymerized interlayer for adherence of the paint layers to at least the portion of the surface of the article as taught by Hazan (Paragraphs 0001, 0004-0013, 0016, 0020, 0088, and 0090-0092).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include in McGuire, JR. ‘167 a polymerized interlayer as taught by Hazan, i.e. providing a polymerizable composition in one or multiple parts; initiating polymerization of the polymerizable composition to form a polymerizing composition; prior to completion of polymerization of the polymerizable composition, applying the polymerizable composition to the portion of the surface of the article; and sufficiently polymerizing the polymerizing composition and applying the polymeric paint film or laminate comprising the polymeric paint film to the composition to form a sufficiently polymerized interlayer for adherence of the polymeric paint film or laminate comprising the polymeric paint film to at least the portion of the surface of the article, to seal and prime the at least a portion of the surface of the article comprising a fiber-based composite material surface to cover imperfections and provide a smooth and even finish/surface having excellent barrier properties, exhibits low paint defects, excellent chip and crack resistance, and excellent adhesion.
As to the limitations in claim 1 of “wherein the polymerizable composition has a room temperature Brookfield viscosity of less than about 10,000 centiPoise and can flow over and into voids and defects that are commonplace within fiber-based surfaces” and claims 8-11, Hazan does not require any particular viscosity teaching the viscosity is adjusted to that desired (Paragraph 0087).  Further, it is well understood by one of ordinary skill in the art of viscosity of a polymerizable composition the viscosity is sufficient for flowability counter-balanced by the flow is in a controlled manner so that the composition does not undesirably run off the substrate onto which it is coated as evidenced by McGuire, JR. ‘261 such as to comprise a Brookfield viscosity (considered room temperature) of about 1,500 centiPoise (Paragraph 0053).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the room temperature Brookfield viscosity of the polymerizable composition taught by McGuire, JR. ‘167 as modified by Hazan is adjusted to cover imperfections and provide a smooth and even finish/surface as directed by Hazan such as to wherein the polymerizable composition has a room temperature Brookfield viscosity of less than about 10,000 centiPoise (and further wherein room temperature Brookfield viscosity of the polymerizable composition is less than about 5,000 centiPoise; wherein room temperature Brookfield viscosity of the polymerizable composition is less than about 2,000 centiPoise; wherein room temperature Brookfield viscosity of the polymerizable composition is less than about 1,500 centiPoise; and wherein room temperature Brookfield viscosity of the polymerizable composition is about 50 centiPoise to about 1,500 centiPoise) including optionally as is well understood by one of ordinary skill in the art to achieve flowability in a controlled manner without run off such as about 1,500 centiPoise as evidenced by McGuire, JR. ‘261 wherein viscosity of less than 10,000 centiPoise is considered “can flow over and into voids and defects that are commonplace within fiber-based surfaces” including as directed by Hazan teaching to cover imperfections and provide a smooth and even finish/surface and McGuire, JR. ‘261 teaching to achieve flowability in a controlled manner without run off such as about 1,500 centiPoise, it being noted in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists, and similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close and further optimization of viscosity is prima facie obvious as viscosity is a result-effective variable as evidenced by Hazan and optionally further McGuire, JR. ‘261 wherein there is no evidence of record the claimed range(s) are critical and Hazan does not teach away from the claimed range(s) (See MPEP 2144.05).
As to the limitations in claim 1 of “optionally, separating the polymeric film, and any laminate of which it is a part, from the portion of the surface of the underlying article, leaving behind a substantial portion of the sufficiently polymerized interlayer on the underlying article” and claims 14 and 15, as the step is optional McGuire, JR. ‘167 as modified by Hazan and optionally further McGuire, JR. ‘261 teach all of the required limitations/steps of claim 1 as set forth above.  McGuire, JR. ‘167 further teaches the polymeric paint film is easily removed in a unitary piece to refinish/repair the portion of the surface of the underlying article with new polymeric paint film (e.g. having new logos and designs) (Paragraphs 0020 and 0069).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the method taught by McGuire, JR. ‘167 as modified by Hazan and optionally further McGuire, JR. ‘261 further comprises separating the polymeric paint film, and any laminate of which it is a part, from the portion of the surface of the underlying article, leaving behind a substantial portion of the sufficiently polymerized interlayer on the underlying article (i.e. the polymeric paint film is easily removed in a unitary piece from the sealed and primed portion of the surface so that all/substantially all of the sufficiently polymerized interlayer remains on the underlying article); and applying a second polymeric paint film or second laminate comprising the second polymeric paint film to at least the portion of the surface of the underlying article to refinish/repair the portion of the surface of the underlying article with new polymeric paint film as directed by McGuire, JR. ‘167.
	Regarding claim 2, McGuire, JR. ‘167 teaches the polymeric paint film is polyurethane-based (Paragraph 0026).
Regarding claims 3 and 4, Hazan teaches initiating curing/polymerization of (at least the polymerizable monomer(s) of) the curable/polymerizable composition such as by exposure to moisture (Paragraph 0088 and it being further noted the claims are directed to a method “comprising” steps wherein comprising is open-ended and does not exclude additional unrecited elements or steps see MPEP 2111.03) so that McGuire, JR. ‘167 as modified by Hazan and optionally further McGuire, JR. ‘261 teach (at least the polymerizable monomer(s) of) the curable/polymerizable composition is essentially non-cured/non-polymerized prior to initiating curing/polymerization of (at least the polymerizable monomer(s) of) the curable/polymerizable composition and curing/polymerization is initiated without use of external energy sources.  Alternatively, Hazan teaches one or multiple parts of the polymerizable composition is essentially non-polymerized (i.e. is monomers) prior to initiating polymerization of the one or multiple parts of the polymerizable composition (Paragraphs 0025, 0031, and 0033).
	Regarding claim 12, McGuire, JR. ‘167 teaches the major surface of the laminate comprising the polymeric paint film comprises that of an adhesive layer (Paragraph 0023).
	Regarding claim 13, McGuire, JR. ‘167 teaches the polymeric paint film or laminate comprising the polymeric paint film is at least partially pigmented (Paragraphs 0039-0045).
	Regarding claim 16, McGuire, JR. ‘167 teaches wherein the article comprises a motorized vehicle (Abstract).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over McGuire, JR. ‘167, Hazan, and optionally further McGuire JR. ‘261 as applied to claims 1-4 and 8-16 above, and further in view of McGuire, JR. et al. ‘006 (U.S. Patent Application Publication 2011/0137006).
McGuire, JR. ‘167 as modified by Hazan and optionally further McGuire, JR. ‘261 teach all of the limitations in claim 5 as set forth above except for a specific teaching components of the polymerizable composition (e.g. in a one pack or two pack see paragraphs 0088 and Examples of Hazan) are added to a metering pump and promptly pumped into a slot die when polymerization is initiated.  Hazan is not limited to any particular application of the composition teaching conventional techniques such as spraying are used (Paragraph 0089) wherein it is well understood by one of ordinary skill in the art of application of polymerizable compositions to apply the composition by components of the polymerizable composition are added to a metering pump and promptly pumped into a slot die when polymerization is initiated followed by dispensing as evidenced by McGuire, JR. ‘006 (Paragraphs 0143 and 0144) including as alternative to spraying.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the polymerizable composition as taught by McGuire, JR. ‘167 as modified by Hazan and optionally further McGuire, JR. ‘261 by components of the polymerizable composition are added to a metering pump and promptly pumped into a slot die when polymerization is initiated followed by dispensing as a simple substitution of one known method of application to yield predictable results as evidenced by McGuire, JR. ‘006.

Response to Arguments
Applicant's arguments filed 6/1/22 have been fully considered.
In view of the amendments filed 6/1/22 the previous rejections as were set forth in the Office action mailed 3/1/22 are withdrawn.  The claims as amended are fully addressed above.
Applicant argues, “Applicant respectfully submits that Hazan does not teach or suggest steps of forming a polymerized interlayer from a polymerizable composition as recited in claim 1.”.
This argument is not persuasive wherein Hazan teaches the steps of forming a polymerized interlayer from a polymerizable composition as recited in claim 1 as set forth in the rejection there being no specific argument directed to a particular step not taught by Hazan.
Applicant further argues, “Even if, assuming arguendo, motivation existed for one to substitute a polymerizable composition of McGuire ‘261 for Uhl’s curable adhesive laminating resin composition, McGuire ‘261 likewise does not teach or suggest a polymerizable composition that can flow over and into voids and defects that are commonplace within fiber-based surfaces. Indeed, McGuire ‘261 does not discuss composite material surfaces, let alone a method for applying a polymeric film to a fiber-based composite material surface.”.
This argument is not persuasive wherein McGuire, JR. ‘261 teaches the viscosity of a polymerizable composition is for example a Brookfield viscosity (considered room temperature) of about 1,500 centiPoise and including the viscosity is sufficient for flowability counter-balanced by the flow is in a controlled manner so that the composition does not undesirably run off the substrate onto which it is coated (Paragraph 0053) there being no suggestion or evidence of record “can flow over and into voids and defects that are commonplace within fiber-based surfaces” requires anything other than “a room temperature Brookfield viscosity of less than about 10,000 centiPoise” (See paragraph 0071 of the instant specification and “Preferably, the polymerizable composition has a relatively low viscosity so that it can flow over and into voids and defects that are commonplace within fiber-based surfaces, which flow translates into a smoother surface on the resulting article and such a surface with fewer visible defects.” wherein the relatively low viscosity as claimed in claim 1 is “a room temperature Brookfield viscosity of less than about 10,000 centiPoise”).






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L GOFF II/Primary Examiner, Art Unit 1746